Per Curiam:
The verdict is not against the weight of evidence; therefore, irrespective of the question of waiver on the part of the defendant, the judgment should stand. Furthermore, the accident did not occur within any exception of the policy. Repairs were being made by a contractor. Among other things, tiling was to be put upon the wall. This radiator had been removed by the plumber who was working with the contractor, for the purpose of giving opportunity to the contractor to place the tiling back of where the radiator stood. This tiling was placed there about two o’clock in the afternoon and the radiator was returned and replaced by the plumber and entirely connected up. That night the plaintiff’s officers came to the building and told its servant to uncouple the radiator and put it in a different place in the hall “ and see what it looks like.” These facts were proven by defendant’s witness. It appears, therefore, that the removal of the radiator to the place where the accident happened on the following day was not in any way connected with the repairs that were being done and which were required to be done by an independent contractor. If there had been no repairs in progress this radiator might well have been removed in the same way, and if an accident resulted therefrom this defendant would have been liable to reimburse the Triangle Waist Company under the policy. The judgment and order should be affirmed, with costs. Present—Clarke, P. J., Laughlin, Dowling, Smith and Shearn, JJ. Judgment and order affirmed, with costs.